Citation Nr: 0708525	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979 in the United States Army, and October 1980 to February 
1982 in the United States Navy.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

VA audiological examination in March 2004 showed puretone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 35 decibels in the right ear, with speech 
recognition of 92 percent, corresponding to Level I hearing; 
and puretone thresholds that averaged 46.25 decibels in the 
left ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.85, 4.86 and Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a November 2003 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  It also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased rating, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran was already awarded service connection for bilateral 
hearing loss; therefore, the first three elements are not in 
dispute.  The veteran is appealing the fourth element, 
demonstrating that he has actual knowledge of this element.  
Finally, the Board is denying the claim for an increased 
rating; therefore, any issue as to effective date is moot.  
Furthermore, the veteran is service-connected for multiple 
disabilities, and has had some of the ratings for those 
disabilities increased, and therefore has shown actual 
knowledge of the elements in a claim for service connection. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, and service medical 
records.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating the 
claim.  A VA examination was provided in connection with this 
claim.  

In the Appellant's Brief, the veteran's representative argues 
that the veteran is entitled to a new examination considering 
the current examination is now over three years old.  The 
veteran's representative correctly points out that if the 
veteran claims his disability is worse than when originally 
rated, and the evidence is too old to adequately evaluate the 
state of the condition, VA must provide a new examination.  
See Proscelle v. Derwinski, 1 Vet. App. 629, 632 (1992); 
Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The veteran 
did claim his hearing loss had worsened since he was turned 
away by the National Guard in 1991 in a statement received in 
November 2003.  A March 2004 audiological examination was 
conducted.  Thus, VA properly scheduled a VA examination.  
The veteran has not alleged that his hearing loss has 
worsened since the March 2004 examination, and the Board 
finds the March 2004 audiological examination is adequate to 
evaluate the state of the veteran's current hearing loss.   

The Board also notes that the veteran's representative has 
made arguments about the effective date that would be awarded 
if the veteran was granted an increased rating.  This issue 
is not before the Board because it finds that the 
preponderance of the evidence is against the award of an 
increased rating.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II. Increased Rating

The veteran claims that he should be rated at higher than 
zero percent for his service-connected bilateral hearing 
loss.

A March 2004 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
55
55
LEFT
20
30
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  The 
audiologist stated the results showed moderately severe 
sensorineural high frequency loss above 2000 Hertz in the 
right ear, and mild to severe sensorineural predominately 
high frequency loss above 1000 Hertz in the left ear.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  38 C.F.R. § 4.85, Table VI (2006).

The Roman numerals are assigned based upon the average 
puretone threshold and speech discrimination for each ear.  
The average puretone threshold is determined by adding up the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing that number by four.  38 C.F.R. § 4.85.  The Roman 
numeral is located at the point where the average puretone 
threshold and speech discrimination intersect in Table VI.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  The March 2004 results establish that the 
veteran has an average puretone threshold of 35 in the right 
ear with 92 percent discrimination.  The left ear has an 
average puretone threshold of 46.25 with 96 percent 
discrimination.  From Table VI of 38 C.F.R. § 4.85, a Roman 
numeral I is derived for both the right ear and the left ear.

A noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I with column I (since 
both ears have the same Roman numeral, neither ear is the 
"better ear.")  Thus, the preponderance of the evidence is 
against a compensable evaluation for bilateral hearing loss.  

As to the veteran's question of how on one hand he can not be 
allowed to serve in the Army National Guard, presumably in 
part because of his hearing loss, and on the other hand not 
be given compensation for his hearing loss, the Board notes 
that the medical criteria for enlistment into the Armed 
Forces and the criteria for compensation from VA for service-
connected disabilities are two wholly different issues 
governed by different laws and dealt with by different 
agencies.  As noted above, the assignment of disability 
ratings for hearing impairment within the VA rating schedule 
are based upon a mechanical application.  See Lendenmann, 
supra. 

The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.85, Diagnostic Code 
6100 (2006).


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


